Citation Nr: 0927553	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to higher initial disability ratings for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling for the period from March 31, 2003, through 
September 15, 2008; and evaluated as 50 percent disabling 
from September 16, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the RO 
that, in pertinent part, granted service connection for PTSD 
evaluated as 10 percent disabling effective March 31, 2003.

In April 2007, the Board remanded the matter for additional 
development.

In December 2008, a rating action increased the evaluation 
assigned to the Veteran's PTSD to 30 percent, effective March 
31, 2003, and to 50 percent, effective September 16, 2008.

Because higher evaluations are available for PTSD-both prior 
to and after the date of VA examination on September 16, 
2008-and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has reported that 
he is unemployed, has submitted evidence of medical 
disability, and is claiming the maximum rating.  His inferred 
claim for a TDIU is referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  For the period from March 31, 2003, through January 24, 
2005, the Veteran's PTSD has been manifested primarily by 
chronic sleep impairment, flashbacks, and anxiety; these 
symptoms reflect no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  For the period from January 25, 2005, the Veteran's PTSD 
has been manifested primarily by panic attacks, chronic sleep 
impairment, flashbacks, depression, impaired memory, impaired 
concentration, and disturbances of motivation and mood; these 
symptoms reflect no more than occupational and social 
impairment with reduced reliability and productivity. 

3.  For the period from January 25, 2005, there is no 
indication that the Veteran's PTSD results in deficiencies in 
most occupational and social areas and is manifested by such 
symptoms as: suicidal ideation; obsessional rituals; 
illogical or irrelevant speech; impaired impulse control; 
spatial disorientation; neglect of personal hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish or maintain effective relationships. 


CONCLUSIONS OF LAW

1.  For the period from March 31, 2003, through January 24, 
2005, the criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2008).

2.  For the period from January 25, 2005, the criteria for a 
50 percent disability evaluation, but no more, for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through April 2003 and April 2007 letters, the RO or AMC 
notified the Veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the April 2007 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the Veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

The RO has evaluated the service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent 
disabling for the period from March 31, 2003, through 
September 15, 2008; and evaluated as 50 percent disabling 
from September 16, 2008.  The actual criteria for rating 
psychiatric disabilities other than eating disorders are 
contained in a General Rating Formula.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

During a VA contract examination in September 2003, the 
Veteran reported flashbacks, recurrent dreams, nightmares, 
and disturbances of sleep.  On examination, the Veteran was 
well-oriented in time and place, displayed no deficit in 
cognitive functions, and was able to do the serial seven 
subtractions quickly and well.  His affective responses were 
congruent at all times, and there was no indication of 
excessive anxiety and no suspected mood disorder.  His 
thought processes were organized and his speech was well-
articulated.  The examiner diagnosed PTSD, moderate and 
chronic; and assigned a Global Assessment of Functioning 
(GAF) score of 53.  The examiner commented that the Veteran 
had experienced more difficulty in the last three years, when 
he was laid off from his job.  An exaggerated startle 
response and hypervigilance were suggested by his history and 
he appeared to need a high level of physical activity to 
suppress  his symptoms.

On January 25, 2005, a VA staff physician indicated that the 
Veteran carried a diagnosis of PTSD, and suffered with most 
of the symptomatology associated with this disorder.  The 
physician indicated that the Veteran had severe social and 
occupational impairment due to his illness; and that he was 
unemployable and considered 100 percent disabled, secondary 
to the severity of his mental and physical problems.

Correspondence received in June 2007 from the Veteran's wife, 
children, and former spouse indicates that the Veteran had 
panic attacks and flashbacks throughout the years, and had 
become reclusive and depressed.

During a September 2008 VA examination, the Veteran reported 
increasing problems with panic attacks, as well as with 
nightmares occurring three or four times weekly and centered 
on Vietnam-related themes.  The Veteran reported feelings of 
guilt that he survived, and that a friend of his from the 
same unit had died.  The Veteran reported that he startled 
easily, and that his doctor had increased his medications.  
He reportedly disliked crowds, and avoided things that 
reminded him of Vietnam.  The Veteran reported problems with 
his memory, and that his wife kept his calendar.  He denied 
episodes of rage or irritability.  He had never made a 
suicide attempt.  

On examination, the Veteran was alert and fully oriented.  He 
was able to register three words immediately, but could 
recall only one without assistance after about three minutes.  
The other two he easily recalled when given a clue.  He could 
not recall who served as President prior to Bill Clinton.  He 
offered somewhat concrete interpretations to two proverbs.  
His speech was normal in rate, rhythm, and volume, but 
occasionally had a somewhat tremulous quality.  His thought 
process was logical and linear.  The Veteran denied auditory 
hallucinations, but indicated that he sometimes thought he 
would see something "out of the corner of his eye."  No 
delusions were elicited.  His mood was depressed at times, 
but predominantly anxious.  His affect was nervous and 
jittery.  His insight and judgment were fairly good.

The examiner noted that the Veteran's memory and 
concentration were each impaired to some extent.  The Veteran 
also tended to isolate himself with music or to talk to 
certain supportive family members in order to reduce 
symptoms.  The Veteran did report solid relationships with 
others, but reported an inability to work or take part in 
almost any activity outside of his home without the 
comforting presence of a trusted individual.  The examiner 
noted that the Veteran's limitations may be related more 
closely to his panic disorder than to PTSD, and that one 
could argue that the panic disorder is secondary to PTSD.  A 
GAF score of 45 was assigned.  

For the period from March 31, 2003, through January 24, 2005, 
the Veteran's PTSD has been manifested, primarily, by chronic 
sleep impairment, flashbacks, and anxiety.  While these 
symptoms seemed to occur frequently, they are, nonetheless, 
reflective of overall moderate social impairment with 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily with 
routine behavior and self-care.  Such level of impairment 
warrants an initial 30 percent disability rating.  

While the September 2003 examiner noted that an exaggerated 
startle respond and hypervigilance were suggested by the 
history at times, these factors, alone, do not provide a 
sufficient basis for assignment of an initial 50 percent 
disability rating.  Significantly, during the applicable 
period, the Veteran has not been found to have any flattened 
affect, circumstantial or stereotyped speech, frequent panic 
attacks, difficulty in understanding complex commands, 
impaired memory, impaired judgment, or impaired abstract 
thinking-all symptoms which would warrant an initial 
50 percent disability rating.

The evidence does not reflect that the Veteran's PTSD has 
caused severe impairment in social and occupational 
functioning during the applicable period.  Symptoms such as 
grossly inappropriate behavior, or persistent danger of 
hurting self or others have not been demonstrated.  

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, GAF scores must be considered in light of the 
actual symptoms of the Veteran's disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).   

Here, the September 2003 examiner assigned a GAF score of 53 
during the applicable period, reflective of moderate symptoms 
or moderate difficulty in social or occupational school 
functioning.

For the period from January 25, 2005, the Veteran's PTSD has 
been manifested, primarily, by panic attacks, chronic sleep 
impairment, flashbacks, depression, impaired memory, impaired 
concentration, and some social isolation.  The evidence also 
reflects some disturbances of motivation and mood.  These 
symptoms are reflective of overall moderately severe social 
impairment, although generally functioning satisfactorily 
with routine behavior and self-care.  Such level of 
impairment warrants a 50 percent disability rating.  

Neither the January 2005 VA staff physician nor the September 
2008 examiner noted irritability or suicidal ideation, or 
other predominant symptoms to provide a sufficient basis for 
assignment of a 70 percent disability rating during the 
applicable period.  Significantly, the Veteran has not been 
found to have obsessional rituals, near-continuous panic or 
depression, illogical or obscure speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene-all symptoms which would warrant a 70 percent 
disability rating.

The evidence does not reflect that the Veteran's PTSD has 
caused total impairment in social and occupational 
functioning during the applicable period.  Symptoms such as 
gross impairment in thought processes or communication, or 
persistent delusions or hallucinations are not demonstrated.  

The GAF score of 45 assigned by the September 2008 examiner 
reflects serious symptoms.  While the September 2008 examiner 
assessed the Veteran's symptoms as resulting in deficiencies 
in most areas-e.g., work, school, and family relations, the 
Veteran's actual symptoms reflect his ability to form solid 
relationships and to rely on others for emotional support.  
Given these clinical findings, the Board finds that the 
overall evidence warrants no more than a 50 percent 
disability rating during the applicable period.

There is no showing that the Veteran's service-connected PTSD 
has resulted in so exceptional or unusual a disability 
picture at any time as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  
In this regard, the Board notes that the Veteran's PTSD has 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran is not currently working, and there 
is no evidence of recent hospitalizations.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for referral for consideration of an extraschedular rating 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board finds that staged 
ratings are applicable for the Veteran's PTSD, and that the 
weight of the evidence is against the grant of an initial 
disability rating in excess of 30 percent for the period from 
March 31, 2003, through January 24, 2005; that the 
preponderance of the evidence is in favor of a 50 percent, 
but no higher, evaluation for the period from January 25, 
2005, to the present.  




ORDER

An initial disability evaluation in excess of 30 percent for 
the Veteran's PTSD, for the period from March 31, 2003, 
through January 24, 2005, is denied.

A disability evaluation of 50 percent, but no higher, for the 
Veteran's PTSD, for the period from January 25, 2005, through 
September 15, 2008, is granted.

A disability evaluation in excess of 50 percent for the 
Veteran's PTSD, for the period from January 25, 2005, is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


